       Case 2:20-cv-01057-MHT-CSC Document 7 Filed 03/31/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


HAROLD GILMORE,                        )
                                       )
        Plaintiff,                     )
                                       )            CIVIL ACTION NO.
        v.                             )             2:20cv1057-MHT
                                       )                  (WO)
JEFFERSON DUNN, et al.,                )
                                       )
        Defendants.                    )

                                    OPINION

       Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,         filed     this    lawsuit        seeking   to    challenge

matters       associated       with    parole        proceedings.          This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that plaintiff’s

case     be   dismissed       without       prejudice    for      failure    to

comply with the orders of the court and to prosecute

this      action.           There     are     no     objections      to     the

recommendation.             After     an    independent      and    de     novo

review       of   the     record,   the     court    concludes      that    the

magistrate judge’s recommendation should be adopted.
Case 2:20-cv-01057-MHT-CSC Document 7 Filed 03/31/21 Page 2 of 2




An appropriate judgment will be entered.

DONE, this the 31st day of March, 2021.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
